KENNETH W. DONNELLY (admitted pro hac vice)
ALEXANDER M. VASILESCU (Admitted to EDNY; New York Office)
Attorneys for Plaintiff
SECURITIES AND EXCHANGE COMMISSION
100 F Street, NE
Washington, DC 20549
Telephone: (202) 551-4946 (Donnelly)
Email: donnellyk@sec.gov

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE         :
COMMISSION                      :
                                :
             Plaintiff,         :                   2:18-cv-06511-JS-AKT
   v.                           :
                                :                   PARTY STIPULATION
GIGA ENTERTAINMENT MEDIA, INC., :                   AND PROPOSED ORDER
GARY S. NERLINGER,              :
LAWRENCE W. SILVER,             :
ALFRED R. COLUCCI,              :
CHARLES G. NOSKA, and           :
JARRET M. STREINER,             :
                                :
             Defendants.        :
                                :


       Plaintiff Securities and Exchange Commission (“SEC”), through counsel, and Defendant

Gary Nerlinger (“Mr. Nerlinger”), pro se, file the following stipulation and proposed order to

approve their stipulation, the subject matter of which was discussed on April 27, 2020, before

Magistrate Judge A. Kathleen Tomlinson (see Dkt. 43):

       WHEREAS, the SEC filed its Complaint (Dkt. 1) on November 15, 2018;

       WHEREAS, Mr. Nerlinger consented to a partial judgment, which was entered (Dkt. 9);

       WHEREAS, pursuant to the consented partial judgment, what remains for the Court’s

decision is the amount of disgorgement and prejudgment interest Mr. Nerlinger should be

ordered to pay and the civil penalty that should be imposed on him based on the conduct
described in the Complaint. See, e.g. Dkt. 9 at Section V (“The Court shall determine the

amounts of the disgorgement and civil penalty upon motion of the Commission.”);

       WHEREAS, as a result of the consented partial judgment, the parties earlier agreed that

discovery would be conducted solely on issues relevant to determining the disgorgement,

prejudgment interest, and civil penalty amounts that should be ordered. See Joint Discovery Plan

and Case Management Statement, Dkt. 14 at 2-3 (“Anticipated Scope of Discovery”);

       WHEREAS, the SEC has sought discovery as to the financial condition of Mr. Nerlinger

and his spouse on the basis that defendant would seek to argue that his financial condition was

relevant to the level of civil penalty and/or disgorgement that should be ordered against him; and

       WHEREAS, to cause the SEC for now to withdraw its discovery concerning defendant’s

and his spouse’s financial condition, Mr. Nerlinger expressed a willingness to enter into a

stipulation regarding any potential defense he may have based on that financial condition.

       NOW THEREFORE, the parties AGREE and STIPULATE as follows:

       1.      Plaintiff SEC will withdraw for now its outstanding discovery (and request to take

related depositions) as to the financial condition of Mr. Nerlinger and his spouse. Following any

award of a penalty and/or disgorgement in this case, and for any purpose related to seeking to

collect on the final judgment in this action, the SEC may (as necessary) resume such discovery.

       2.      Defendant Nerlinger agrees that he will not argue his or his spouse’s financial

condition as a basis to reduce any civil penalty and/or disgorgement award for purposes of final

judgment, or make any other argument before final judgment that depends on examining his

current or future financial condition. Defendant Nerlinger waives all such arguments.




                                                2
       For all the foregoing reasons, and by stipulation, the SEC and Defendant Nerlinger

respectfully request an order adopting their agreement and this stipulation.


                                     Respectfully submitted,
 Dated: March 5, 2020                SECURITIES AND EXCHANGE COMMISSION
                                     ____/s/ Kenneth W. Donnelly______
                                     Kenneth W. Donnelly
                                     Attorney for Plaintiff


 Dated: March 5, 2020                GARY S. NERLINGER


                                     ______________________ ________
                                     Gary S. Nerlinger, pro se



IT IS SO ORDERED:



Dated: March ___, 2020                _______________________________________




                                                 3
